DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and/or Claims
	The amendment of 09 December 2020 has been entered in full.  Claims 26-34, 39, and 40 are amended.  Claims 1-25 are cancelled.
Claims 26-40 are under consideration in the instant application.

Withdrawn Objections and/or Rejections
1.	The objection to claim 31 as set forth at page 2 of the previous Office Action of 09 September 2020 is withdrawn in view of the amended claim (09 December 2020).
2.	The rejection of claims 32 and 34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,539,217 as set forth at pages 3-5 of the previous Office Action of 09 September 2020 is withdrawn in view of amended claims 32 and 34 (09 December 2020).  The claims of the ‘217 patent do not recite a composition comprising liposomes or antigens selected from SOX2 tumor antigens.
3.	The rejection of claims 32 and 34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,999,600 as set forth at pages 5-6 of the previous Office Action of 09 September 2020 is withdrawn in view of amended claims 32 and 34 (09 December 2020).  The claims of the ‘600 patent do not recite a composition comprising liposomes or antigens selected from SOX2 tumor antigens.
withdrawn in view of amended claim 26, 32, and 34 (09 December 2020).  Kwon et al. does not teach a composition comprising a polymeric nanoparticle that encapsulates one or more viral or tumor antigens.  Kwon et al. only teach the encapsulation of ovalbumin.  
5.	The rejection of claims 28, 31, and 32 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saltzmann et al. (US 2006/0002852) as set forth at pages 7-8 of the previous Office Action of 09 September 2020 is withdrawn in view of amended claims 28, 31, and 32 (09 December 2020).  Saltzmann et al. does not teach a composition comprising (i) an endosomal disrupting agent, wherein the agent is endoporter, (ii) a nanoparticle surface comprising one or more viral antigens, and (iii) antigens selected from SOX2 tumor antigens.

New Claim Objections
6.	Claim 26 is objected to because of the following informalities:    
6a.	In claim 26, line 5, after the comma, the word “and” should be inserted (i.e., “polymeric nanoparticle or liposome surface, and…”).
6b.	In claim 26, line 6, the phrase “endosomal disruption agent” should be amended to recite “endosomal disrupting agent” for consistency with the specification and dependent claims 28 and 29.
Appropriate correction is required.


Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 26, 33, 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,539,217. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising one or more antigens encapsulated in a polymeric nanoparticle that is surface modified with a bacterial derivative.  The basis for this rejection is set forth at pages 3-5 of the previous Office Action of 09 September 2020 and is reiterated herein below for convenience.
	Claim 26 of the instant application is directed to a polymeric nanoparticle or liposome composition preferentially taken up by dendritic cells comprising one or more viral or tumor antigens encapsulated in or coupled to the polymeric nanoparticle or liposome surface, an endosomal disruption agent causing limited disruption of endosome-lysosome membranes during antigen uptake by antigen-presenting cells.  Claim 33 recites that the composition comprises polymeric nanoparticles.  Instant claim 35 recites a method of treating a subject, the method comprising administering the composition of claim 26 to subject.
	Claim 1 of the ‘217 patent recites a nanoparticle composition comprising a plurality of nanoparticles, each of which is comprised of a biodegradable or biocompatible polymer arranged in a nanoparticle structure whose external surface is coated with a preparation comprising a crude hydrophobic bacterial extract and a hydrophilic antigen encapsulated by the nanoparticle structure so that, when the nanoparticle composition is administered to a subject, the antigen is hidden from immune system components.  Claim 6 of the ‘217 patent recites a method comprising administering to a human subject in need thereof a nanoparticle composition comprising a plurality of nanoparticles, each of which is comprised of a biodegradable or biocompatible polymer arranged in a nanoparticle structure whose external surface is coated with 


(i)	At the top of page 10 of the Response of 09 December 2020, Applicant argues that the claims of the ‘217 patent do not disclose the elements of, nor make obvious, the claims as amended.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  Specifically, although instant claim 26 has been amended to recite a polymeric nanoparticle or liposomal composition comprising one or more viral or tumor antigens encapsulated in or coupled to the polymeric nanoparticle or liposome surface, an endosomal disruption agent causing limited disruption of endosome-lysosome membranes during antigen uptake by antigen-presenting cells, these limitations are encompassed by the ‘217 claims.  Claim 1 of the ‘217 patent, for example, recites a nanoparticle composition comprising a plurality of nanoparticles, each of which is comprised of a biodegradable or biocompatible polymer arranged in a nanoparticle structure whose external surface is coated with a preparation comprising a crude hydrophobic bacterial extract and a hydrophilic antigen encapsulated by the nanoparticle 
Therefore, the claims of the instant application and the claims of the ‘217 patent are directed to the same nanoparticle composition and methods of administering such.


8.	Claims 26, 33, 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,999,600. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising one or more antigens encapsulated in a polymeric nanoparticle that is surface modified with a bacterial derivative.  The basis for this rejection is set forth at pages 5-6 of the previous Office Action of 09 September 2020 and is reiterated herein below for convenience.
	Claim 26 of the instant application is directed to a polymeric nanoparticle or liposome composition preferentially taken up by dendritic cells comprising one or more viral or tumor antigens encapsulated in or coupled to the polymeric nanoparticle or liposome surface, an endosomal disruption agent causing limited disruption of endosome-lysosome membranes during antigen uptake by antigen-presenting cells.  Claim 33 recites that the composition comprises 
	Claim 1 of the ‘600 patent recites a pharmaceutical composition comprising: (a) a plurality of nanoparticles, each of which is comprised of a biodegradable or biocompatible polymer arranged in a nanoparticle structure whose external surface is coated with (i) a preparation comprising a crude hydrophobic bacterial extract; and (ii) a hydrophilic antigen encapsulated by the nanoparticle structure so that, when the nanoparticle composition is administered to a subject, the antigen is hidden from immune system components; and (b) at least one pharmaceutically acceptable excipient.  Claim 4 of the ‘600 patent recites that the nanoparticles each further comprise a second antigen.  Claim 5 recites that the antigen is selected from the group consisting of an allergic antigen, an anaphylactic antigen, an infectious antigen, an autoantigen, a disease-associated antigen, a food antigen, a microbial antigen, a viral antigen, a tumor antigen, and an environmental antigen.  Claim 7 of the ‘600 patent recites a method comprising treating a human subject suffering from or susceptible to at least two distinct allergic conditions by administering to a human subject in need thereof at least one nanoparticle composition comprising a plurality of nanoparticles, each of which is comprised of a biodegradable or biocompatible polymer arranged in a nanoparticle structure whose external surface is coated with a preparation comprising a crude hydrophobic bacterial extract; and a hydrophilic antigen encapsulated by the nanoparticle structure so that, when the nanoparticle composition is administered to a subject, the antigen is hidden from immune system components.


	Applicant’s arguments have been fully considered but are not found to be persuasive.  Specifically, although instant claim 26 has been amended to recite a polymeric nanoparticle or liposomal composition comprising one or more viral or tumor antigens encapsulated in or coupled to the polymeric nanoparticle or liposome surface, an endosomal disruption agent causing limited disruption of endosome-lysosome membranes during antigen uptake by antigen-presenting cells, these limitations are encompassed by the ‘600 claims.  Claim 1 of the ‘600 patent, for example, recites a pharmaceutical composition comprising: (a) a plurality of nanoparticles, each of which is comprised of a biodegradable or biocompatible polymer arranged in a nanoparticle structure whose external surface is coated with (i) a preparation comprising a crude hydrophobic bacterial extract; and (ii) a hydrophilic antigen encapsulated by the nanoparticle structure so that, when the nanoparticle composition is administered to a subject, the antigen is hidden from immune system components; and (b) at least one pharmaceutically acceptable excipient.   Claims 5 and 9 of the ‘600 patent recite that the antigen may be a viral antigen or tumor antigen.  Lastly, claims 6 and 9 of the ‘600 patent recite that the biodegradable or biocompatible polymer is poly(lactic-co-glycolic acid).  The specification of the instant application teaches that poly(lactic-co-glycolic acid) (PLGA) can mediate endosome disruption (page 32, lines 10-11).  
Therefore, the claims of the instant application and the claims of the ‘600 patent are directed to the same nanoparticle composition and methods of administering such.

New Double Patenting Rejections Necessitated by Amendment
9.	Claims 26-30, 32, 33, 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,265,407. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising polymeric nanoparticles that comprise one or more antigens and an endosome-disrupting agent.  
	Claim 26 of the instant application is directed to a polymeric nanoparticle or liposome composition preferentially taken up by dendritic cells comprising one or more viral or tumor antigens encapsulated in or coupled to the polymeric nanoparticle or liposome surface, an endosomal disruption agent causing limited disruption of endosome-lysosome membranes during antigen uptake by antigen-presenting cells.  Claim 33 recites that the composition comprises polymeric nanoparticles.  Instant claim 35 recites a method of treating a subject, the method comprising administering the composition of claim 26 to subject.
	Meanwhile, claim 1 of the ‘407 patent recites a vaccine composition comprising polymeric nanoparticles for inducing an immune response, wherein the polymeric nanoparticles are taken up by antigen presenting cells and comprise: one or more antigens; and targeting molecules associated with the same or different nanoparticles, the targeting nanoparticles targeting at least two different subsets of antigen presenting cells.  Claim 2 recites that the antigen is selected from the group consisting of viral, bacterial, parasitic, allergen, toxoid, tumor-specific and tumor-associated antigens.  Claim 4 recites that the vaccine composition further comprises an adjuvant.  Claims 16 and 19 of the ‘407 patent recite that the nanoparticles further comprise an endosome-disrupting agent which is not poly(lactic-co-glycolic acid) (PLGA).  Claim 25 recites a method for inducing an immune response to an antigen comprising 
	Therefore, the claims of both the instant application and the ‘407 patent are directed to the same polymeric nanoparticle composition comprising one or more antigens (i.e., tumor or viral) and an endosome disrupting agent (and methods of treatment).  The claims of the instant application are an obvious variation of the invention claimed in the ‘407 patent.
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO' ) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.'  ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also  HYPERLINK "http://mpep.uspto.gov/RDMS/detail/manual/MPEP/current/d0e18.xml#/manual/MPEP/current/d0e200409.xml"MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).


10.	Claims 26-28, 30, 33, 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,889,117. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising polymeric nanoparticles that comprise one or more antigens and an endosome-disrupting agent.  
Claim 26 of the instant application is directed to a polymeric nanoparticle or liposome composition preferentially taken up by dendritic cells comprising one or more viral or tumor antigens encapsulated in or coupled to the polymeric nanoparticle or liposome surface, an endosomal disruption agent causing limited disruption of endosome-lysosome membranes during antigen uptake by antigen-presenting cells.  Claim 33 recites that the composition comprises polymeric nanoparticles.  Instant claim 35 recites a method of treating a subject, the method comprising administering the composition of claim 26 to subject.
	Meanwhile, claim 1 of the ‘117 patent recites a vaccine composition for inducing an immune response comprising an antigen selected from the group consisting of viral, bacterial, parasitic, allergen, toxoid, tumor-specific and tumor-associated antigens and an endosome-disrupting agent encapsulated in, attached on, or incorporated into a polymeric nanoparticle, wherein the endosome-disrupting agent is activated at low pH of the endosome to enhance penetration into the cytosol of molecules in the endosome, the polymeric nanoparticle comprising on its surface a functional element comprising a dendritic cell or epithelial cell targeting molecule that specifically targets an internalizing surface molecule, the polymeric nanoparticle optionally comprising an adapter element bound to or incorporated in the nanoparticle, wherein the functional element is bound to the nanoparticle by the adapter element.  Claim 6 recites that the composition further comprises an adjuvant.  Claim 18 recites that the endosomal disruption agent is endoporter.  The specification of the ‘117 patent defines “adjuvant” as a substance increasing the immune response to other antigens and may include bacterial and microbial derivatives, including, but not limited to, carbohydrates, such as lipopolysachharide (LPS); immunostimulatory oligonucleotides; ADP-ribosylating toxins or detoxified derivatives (column 6, lines 5-8; column 18, lines 52-58).  

Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO' ) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.'  ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also  HYPERLINK "http://mpep.uspto.gov/RDMS/detail/manual/MPEP/current/d0e18.xml#/manual/MPEP/current/d0e200409.xml"MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed 


Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

11.	Claims 26, 27, 29, 30, 33-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saltzmann et al. (US 2006/0002852; published 05 January 2006; cited on the IDS .
	Saltzmann et al. teach a composition comprising a polymeric microparticle that encapsulates ovalbumin (antigen), and wherein the microparticle is surface modified with lipopolysaccharide (LPS) (page 3, [0019-0020]; page 15, Example 2, [0147-0154]).  Saltzmann et al. indicate that LPS is the main outer membrane component of gram-negative bacteria (page 15, [0147]).  Saltzmann et al. also disclose that the term microparticle refers to both microparticles in the range of between 0.5 and 1000 microns and nanoparticles in the range of between 50 nm to less than 0.5 (page 3, [0021]).  Saltmann et al. indicate that “the term ‘microparticle’ includes ‘nanoparticles’ unless stated otherwise” (page 8, [0080]).  Saltzmann et al. state that biodegradable or non-biodegradable polymers may be used to the form the microparticles, wherein non-biodegradable polymers may be used for oral administration (page 3, [0031]; page 4, [0036]).  Saltzmann et al. also teach that the microparticles of the invention can be used for drug delivery and administered intravenously, intramuscularly, mucosally, and orally (page 8, [0080]; page 15, [0152-1055]).

(i)	At the top of page 8 of the Response of 09 December 2020, Applicant argues that Saltzmann et al. does not disclose a polymeric nanoparticle or liposome composition preferentially taken up by dendritic cells comprising one or more viral or tumor antigens encapsulated in or coupled to the polymeric nanoparticle or liposome surface, an endosomal disruption agent causing limited disruption of endosome-lysosome membranes during antigen uptake by antigen-presenting cells.  Applicant also asserts that Saltzmann et al. discloses 
	Applicant’s arguments have been fully considered but are not found to be persuasive.  
	Saltzmann et al. teach a composition comprising a polymeric microparticle that encapsulates an antigen (ovalbumin), and wherein the microparticle is surface modified with lipopolysaccharide (LPS) (page 3, [0019-0020]; page 15, Example 2, [0147-0154]).  Saltzmann et al. indicate that LPS is the main outer membrane component of gram-negative bacteria (page 15, [0147]).  Saltzmann et al. also teach that disease effector agents to be delivered via a composition of the invention include viral peptides (page 6, [0064], [0066-0067]).   Saltzmann et al. disclose that that the polymeric microparticle may be formed from non-biodegradable or biodegradable polymers, such as poly(lactic-co-glycolic acid) (PLGA) (page 3, [0031]) or further modified by encapsulation within liposomes (page 8, [0075-0076]).  Example 3 also teaches that a polymeric microparticle may be formed from PAMAM (page 15).  It is noted that the instant specification specifically teaches that PLGA and PAMAM can mediate endosome disruption (page 32, lines 10-14).  

New Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 26-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Claim 26 of the instant application is directed to a polymeric nanoparticle or liposome composition preferentially taken up by dendritic cells comprising one or more viral or tumor antigens encapsulated in or coupled to the polymeric nanoparticle or liposome surface, an endosomal disruption agent causing limited disruption of endosome-lysosome membranes during antigen uptake by antigen-presenting cells.  Claim 31 recites that the surface of the nanoparticle comprises one or more viral antigens.
The specification as originally filed does not provide adequate written description for (i) a polymeric nanoparticle or liposome comprising one or more viral or tumor antigens coupled to the polymeric nanoparticle or liposome surface (claim 26, lines 3-4) or (ii) a polymeric nanoparticle or liposome composition wherein the surface of the nanoparticle comprises one or more viral antigens (claim 31). These limitations are not expressly asserted, nor do they flow naturally from the specification. The specification teaches that vaccine antigen and adjuvants are encapsulated within the nanoparticles or liposomes and then the nanoparticle surface can be modified by the coupling of other molecules, such as targeting antibodies and adapter elements 


Conclusion
No claim is allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Solbrig et al. Molec Pharmaceutics 4(1): 47-57, 2007 (teach encapsulation of tumor antigen, gp100, in PLGA nanoparticles (page 49, column 1; page 54, column 2; Figure 10a-b); cited on the IDS of 01 October 2018)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
12 April 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647